Citation Nr: 1450538	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to June 22, 2010, for the award of a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  The Veteran's TDIU was discontinued by the RO, effective July 31, 2009.

2.  The Veteran's current TDIU claim was received by the VA on June 22, 2010.

3.  It is factually ascertainable that the Veteran's service-connected disability rendered her unable to secure or follow a substantially gainful occupation as of August 1, 2009. 


CONCLUSION OF LAW

The criteria for an effective date of August 1, 2009 for the award of a TDIU have been met.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.16 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she is entitled to an earlier effective date of August 1, 2009, for the award of TDIU.  For the reasons explained below, the Board agrees.  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date for an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b(7)]).  It also suggests "a living wage." Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The United States Court of Appeals for Veterans Claims (Court) further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment, and shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

By way of a May 2009 RO decision, the Veteran's TDIU was discontinued, effective July 31, 2009, based on her engaging in employment.

At the Veteran's December 2009 VA PTSD examination, the Veteran noted that she had trouble keeping a job and having a career.  She had trouble persevering in stressful work situations.  At this time, she was working 11 hours a week for a community school program.  

The Veteran noted that her previous employment was doing workforce development for the YMCA.  She stated that she felt so exhausted from the effort to push herself through the daily stress of interacting with people, feeling unsafe and trying to control her emotions that she decided to leave.  

At a January 2010 VA general medical examination, the Veteran noted that due to her service-connected PTSD symptoms, she had not worked since October 2008.  She said that she was unable to perform her duties and function at a job because of her frequent medical appointments, daytime fatigue, and mood swings.  She stated that she also suffered from depression which impacted her ability to work.

On June 22, 2010, the RO received a claim for an increased rating for the Veteran's service-connected PTSD.  The RO also construed the correspondence as a claim for TDIU.

At a July 2010 VA examination, the Veteran noted that she was unemployed.  She had lost her most recent job in May 2010.  She had been working 10 to 18 hours a week for the census bureau since February 2010; however, she had to take off many hours a week due to her symptoms.  She also missed work because she had difficulty handling the complex interpersonal environment at her office.  She felt the demands were too much.  

She stated that her prior job was from November to December 2009, working in schools as a "mentor."  She noted that that job was not a "good fit" for her.  She indicated that she started out well at her job, but then had problems keeping up the pace or performing under pressure.  

The examiner noted that the Veteran was aware of her pattern of shutting down and leaving stressful situations.  The examiner also noted that the Veteran was unable to work and that her capacity to work had diminished since the examiner saw her four years ago.  The examiner concluded that the Veteran could be expected to continue to have symptoms at this level for an indefinite period of time.  

In a December 2010 rating decision, the RO granted TDIU, effective June 22, 2010.  The Veteran submitted a timely notice of disagreement.

At an April 2014 VA PTSD examination, the Veteran noted that she had a pattern of getting a good job, but that "her mind never stop[ed] working and thinking" and that she would then not do well at work.  She had not had a fulltime job since 2006.  The examiner noted difficulty in establishing and maintaining effective work relationships.

At the Veteran's June 2014 Travel Board hearing, she contended that she was entitled to an earlier effective date of August 1, 2009.  She stated that she had not worked between August 2009 and June 2010.  

The Board finds that it is factually ascertainable that the criteria for TDIU were met prior to the current effective date assigned.  The Veteran met the TDIU criteria for a TDIU on August 1, 2009, a date within a year of the June 22, 2010, claim which is on appeal.  Although the evidence indicates the Veteran worked in some capacity during this period, specifically, 11 hours a week from November 2009 to December 2009 and 10 to 18 hours from February 2010 to May 2010, the evidence supports a finding that this was only, at best, marginal, rather than substantially gainful, employment as it was less than 20 hours a week.  Additionally, the evidence, to include the July 2010 VA examiners' opinion, supports a finding that her service-connected disability results in her inability to obtain and maintain substantially gainful employment from August 1, 2009 forward.

Accordingly, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran met the criteria for a TDIU as of August 1, 2009, which was within a year of her subsequent June 2010 claim for a TDIU.  Accordingly, an effective date of August 1, 2009, for the award of a TDIU is warranted.  As the Veteran has specifically noted that she wanted an effective date of August 1, 2009 for her TDIU and as she was already in receipt of a TDIU up until July 31, 2009, the Board considers this grant to be a full grant of the benefit sought.  Consequently, no discussion of VA's duties to notify and assist is required.


ORDER

Entitlement to an effective date of August 1, 2009, for the award of entitlement to a TDIU is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


